           Case 2:19-cv-00535-JAM-KJN Document 27 Filed 11/16/20 Page 1 of 2



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   MICHELLE TAFOYA,                             CASE NO.: 2:19-CV-00535-JAM-KJN
12                              Plaintiff,        STIPULATION AND ORDER FOR
                                                  SETTLEMENT CONFERENCE
13   v.
14   UNITED STATES OF AMERICA,
15                              Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
     STIPULATION AND ORDER
           Case 2:19-cv-00535-JAM-KJN Document 27 Filed 11/16/20 Page 2 of 2



 1         By and between the parties and subject to Court approval,

 2         IT IS HEREBY STIPULATED that the case be removed from the Voluntary Dispute

 3 Resolution Program.

 4         IT IS FURTHER STIPULATED that a settlement conference be scheduled in this matter

 5 before the Honorable Kendall J. Newman. Judge Newman’s chambers has confirmed his

 6 availability for the Settlement Conference on February 2, 2021, at 9:00 a.m.

 7

 8 Dated: November 13, 2020
                                                          MCGREGOR W. SCOTT
 9                                                        United States Attorney
10                                              By:       /s/ W. Dean Carter
                                                          W. DEAN CARTER
11                                                        Assistant United States Attorney
12                                                        Attorneys for Defendant
                                                          United States of America
13

14 Dated: November 13, 2020                               DREYER BABICH BUCCOLA WOOD
                                                          CAMPORA, LLP
15
                                                By:       /s/ Hank Greenblatt (authorized on 11.13.20)
16                                                        Hank Greenblatt
17
                                                          Attorneys for Plaintiff
18                                                        Michelle Tafoya

19
     IT IS SO ORDERED.
20

21   DATED: November 13, 2020                               /s/ John A. Mendez
                                                            THE HONORABLE JOHN A. MENDEZ
22
                                                            UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28
                                                      2
     STIPULATION AND ORDER
